Citation Nr: 0110321	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-11 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from July 1979 to September 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  Subsequently, due to the veteran's relocation, the 
claims folder was transferred to the Montgomery, Alabama RO.  


REMAND

In his in May 1999 VA Form 9, the veteran requested a hearing 
before a Member of the Board at the RO.  In January 2000, the 
veteran expressed his desire to have a videoconference 
hearing.  In a December 2000 letter, the RO advised the 
veteran that his travel Board hearing before a Member of the 
Board was scheduled for January 11, 2001.  The veteran did 
not report for the hearing.  Upon review of the claims 
folder, the Board notes that at the time of his request for a 
videoconference hearing in January 2000, the veteran provided 
a different address than that previously of record.  This 
address was [redacted] Prattville, Alabama.  However, 
notification of the hearing was sent to the veteran's 
previous address at [redacted] in Prattville, 
Alabama.  Although the notification was not returned to the 
RO, it is not clear that the veteran received notification of 
the hearing.  See 38 C.F.R. § 3.1(q) (Notice means written 
notice sent to a claimant or payee at his or her latest 
address of record).  Accordingly, this appeal is REMANDED for 
the following:

The RO should contact the veteran at his 
latest address of record and clarify the 
type of Board hearing he desires, travel 
board or videoconference hearing.  
Thereafter, the RO should schedule the 
veteran for such hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



